DISTRIBUTION AND SHAREHOLDER SERVICES PLAN OF NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST (CLASS S) SCHEDULE A PORTFOLIOS Absolute Return Multi-Manager Portfolio Guardian Portfolio International Equity Portfolio International Large Cap Portfolio Mid Cap Intrinsic Value Portfolio Mid-Cap Growth Portfolio Real Estate Portfolio Small Cap Growth Portfolio DATED: May 1, 2014 PLAN PURSUANT TO 12B-1 OF NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST SCHEDULE B PORTFOLIOS Fee (as a Percentage of Average Daily Net Assets of Class) Absolute Return Multi-Manager Portfolio 0.25% Guardian Portfolio 0.25% International Equity Portfolio 0.25% International Large Cap Portfolio 0.25% Mid-Cap Growth Portfolio 0.25% Mid Cap Intrinsic Value Portfolio 0.25% Real Estate Portfolio 0.25% Small Cap Growth Portfolio 0.25% Socially Responsive Portfolio 0.25% DATED: May 1, 2014
